*393Judgment, Supreme Court, New York County (Marcy Kahn, • J), rendered January 8, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in admitting testimony that the police recovered what was referred to as a “pocket knife” from defendant after his arrest. The officers’ alleged belief that defendant had a weapon in his waistband was relevant to explain the officers’ conduct during the ensuing escalation of the encounter leading to defendant’s arrest, all of which together served as the basis of the resisting arrest and assault charges (see People v Milhouse, 246 AD2d 119, 122 [1998]). It was necessary to identify the object recovered from defendant in order to prevent the jury from engaging in speculation and drawing unfair inferences about the officers’ credibility. Moreover, the evidence was not particularly prejudicial, and the court’s thorough and repeated limiting instructions served to dispel any possibility of prejudice to defendant. Concur—Tom, J.P., Williams, Marlow and Gonzalez, JJ.